UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6843


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD WENDELL DOBY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:08-cr-00029-HEH-DJN-1)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Wendell Doby, Appellant Pro Se. Stephen Eugene Anthony, Thomas Arthur
Garnett, Assistant United States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Wendell Doby appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Doby, No. 3:08-cr-00029-HEH-DJN-1 (E.D. Va. June 30, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2